DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 02/23/2021 are acknowledged.
Claims 1-2, 7, 11-13, 15-18, 24, 36-37, 39 and 41-44 are pending.

Claims 13, 15-16 and 44 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 09/30/2020.

Claims 1-2, 7, 11-12, 17-18, 24, 36-37, 39 and 41-43 are presently under consideration.



3. The rejection under 35 U.S.C. 103, set forth in section 9 of the previous office action, is withdrawn in view of Applicant’s amendment and arguments.

Claim 1 has been amended to specify that the mutation load of the tumor sample reflects the level of somatic mutations in at least one-third of the genes (rather than at least one gene) listed in Table 1.

As explained in the previous office action, it was known in the art that tumors with a high mutation load tend to respond better to anti-PD-L1 antibodies.  

Applicant points out that mutation load is typically estimated by whole-exome sequencing or other similarly costly and time-consuming methods (page 10 of the Remarks).  

Example 1 of the specification evaluates the levels of somatic mutations in selected cancer-related genes listed in Table 1, which together represent about 3% of the exome. A person of skill in the art would have expected that the mutation level in these genes would not be representative of the actual mutation load of the tumor, not only because of the small sampling size, but also because of the non-random selection of the genes included in the analysis.  Since mutations in cancer-related genes directly affect clinically-relevant properties of the tumor (e.g. growth rate, susceptibility to apoptosis, invasiveness, vascularization, chemoresistance, etc.), such mutations would be expected to be subject to strong selectional pressures and therefore substantially differ in frequencies from the general mutation background.  With this in mind, the good correlation of the mutation load detected in this small and non-random selection of genes with the mutation load determined by analyzing the whole exome (Fig. 3 and pages 85-86 of the specification) is unexpected and surprising.  The claimed method applies anti-PD-L1 therapy to a selected group of patients who are the most likely to benefit from this treatment, using a selection procedure which is much less resource- and time-consuming than selection methods known at the time.  Accordingly, the claimed method is neither taught nor suggested by the prior art.



4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5. Claims 1-2, 7, 11-12, 17-18, 36-37, 39 and 43 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 44 of copending Application USSN 16/115373, published as US 20180363066, in view of Kim et al. (2015) and TCGA Research Network (2014) (all of record).

Claims 1-2, 7, 11-12, 17-18, 24, 36-37, 39 and 41-43 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application USSN 16/371589, published as US 20190219586 (of record).

The rejections set forth in sections 11 and 12 of the previous office action are maintained for the reasons of record.

Applicant’s request to hold these rejections in abeyance is acknowledged.  The rejections are maintained and held in abeyance.

It is further noted that the earliest effective U.S. filing date (as defined in MPEP § 804(I)(B)(1)(a)) of the present application is 02/27/2017, and the effective U.S. filing dates of USSN 16/115373 and USSN 16/371589 are 02/27/2017 and 10/06/2017, respectively.

According to MPEP § 804(I)(B)(1)(b)(ii), if two or more applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims, the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.



6. Conclusion: no claim is allowed.



7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644